IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION
MELODY CHANDLER,
Plaintiff,
V. NO. 3:}7-cv-2935-S-BN

U`NITED STATES OF AMERICA,

OO’JCOOOO'JOO'.!CO'JCO>CO'JOO'.>COO

Defendants.

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

After making an independent review of the pleadings files, and records in this
case, and the Findings, Conclusions, and Recornmendation cf the United States
Magistrate dude dated Septernber 17, 2018, the Court finds that the Findings
Conciusicns, and Recomrnendaticn cf the Magistrate Judge are correct and they are
accepted as the Findings, Conclusions, and Recornmendation of the Court.

IT IS, THEREFORE, ORDERED that the Findings, Ccnclusions, and
Reccmrnendation of the United States Magistrate Judge are acceptedl

The Court hereby GRANTS United States’s Moticn to Dismiss Plaintifi`s
Ccmplaint for Lack cf Subject-Matter Jurisdiction [Dkt. NO. 23], and DENIES
Plaintiff Melcdy G. Chandier’s Motion to Arnend Complaint [Dkt. NO. 25]. The Court
DISMISSES Plaintiff Melcdy G. Chandler’s action Withcut prejudice for lack cf
subject-matter jurisdicticn, Without reaching her i\/lcticn tc Change Venue [Dkt. NO.

25] 01‘ Moticn for Summary Judgment [Dkt. NO. 32].

 

 

 

SO ORDERED this §’;;L§§y Of combat is.

C,/{ ;W

KAREN GREN scHOLER
UNITED sTATEs DisTRic'r JUDGE

 

